SUMMARY ORDER

THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a stated term of the United States Court of Appeals for the Second Circuit, held at the United States Courthouse, Foley Square, in the City of New York, on the 31st day of October, two thousand and two.
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Mamdouh Hussein, pro se and in forma pauperis, appeals from a final judgment of the United States District Court for the Southern District of New York (Scheindlin, J.) dismissing his claims brought pursuant to Title VII, 42 U.S.C. § 2000e et seq., and the Labor Management Reporting and Disclosure Act, 29 U.S.C. § 401 et seq. Hussein alleges that, by disciplining him for an incident at a roll call meeting, defendant Hotel Restaurant Union, Local 6 unlawfully discriminated against his Muslim religious beliefs and unlawfully retaliated against him for previous lawsuits and complaints against the union.
Following discovery, the district court granted defendants’ motion for summary judgment, holding that Hussein had failed to show (1) any causal link between his treatment by defendants and any protected activity, or any evidence that he was treated differently from other union members involved in the roll call incident, and (2) the union’s roll call policies to be either unfair or in conflict with any bona fide religious belief. See Mamdouh Hussein v. Hotel Employees and Restaurant Union, Local 6, et al., 98 Civ. 9017(SAS), 2002 WL 10441 (S.D.N.Y. Jan. 2, 2002).
Finding no reversible error, we affirm the dismissal of Hussein’s claims for substantially the reasons stated in the district court’s opinion. See id.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.